DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on August 29, 2019, claims 1-30 are now pending for examination in the application.
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

s 1-30 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-30 of copending Application No. 17/007,589 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The difference between the inventions as recited in claim 1 of ‘996 application and ‘589 application is that claim 1 of ‘996 application recites a client account while claim 1 of ‘589 aplication does not.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s)  1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The use of the term, “unsuccessful” in line 6 (in other claims in a similar way) renders the claims indefinite because “unsuccessful” is a term of degree and one of ordinary skill in the art would not know what is meant by successfully or how to determine success. See MPEP 2173.05(b).
	Claims 2-10, and 12-20 and 22-30 are rejected for incorporating the same indefiniteness of their respective base claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

Claim 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.

	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the method, system, and repository of claims 1-30 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.

Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1-30, the limitations directed to additional elements include: a system and a processor.
In exemplary claim 1, limitations reciting the abstract idea are as follows:
receiving, by a first database query manager, a query directed to database data from a client account (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user manually assigning/or performing a query. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); 
assigning an original execution of the query to one or more execution nodes of an execution platform (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user manually assigning/or performing a query. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment);
determining the original execution of the query was unsuccessful (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user manually observing a failed query. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment).

transferring the query to a second database query manager configured to manage internal tasks for improving operation of a database platform that are not received from client accounts (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user manually assigning a query. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment).
assigning, by the second database query manager, a retry execution of the query to one or more execution nodes of an execution platform (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user manually assigning a query. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.

With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a system and a processor. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (Paragraphs 126-133 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.

	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a system and a  processor, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, Paragraphs 126-133 of the published instant specification would be executed by generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moorthi et al. (US Pub. No. 20130152047) in view of Mukherjee et al. (US Pub. No. 20160026667).

With respect to claim 1, Moorthi et al. teaches a method comprising: 
assigning an original execution of the query to one or more execution nodes of an execution platform (Paragraph 122 discloses virtual machines can then be assigned the partitioned plurality of execution instances from 10); 
determining the original execution of the query was unsuccessful (Paragraph 156 discloses versions of ancillary systems such as databases, lists of system or application packages to install (e.g., linux binary packages, Ruby gems, or Java jars), runtime versions and options (e.g., the version of the Ruby interpreter to use, or the options passed to a Java virtual machine for its memory configuration)); 
transferring the query to a second database query manager configured to manage internal tasks for improving operation of a database platform that are not received from client accounts (Paragraph 190 discloses with the specified methods and commands configurable, for example, by the user), and yield the response to the provided block (e.g., "TddiumClientResult"). If the API query times out, the call_api method can be configured to retry a fixed number of times (including e.g., default of 5). If retries still fails, various implementation of the call_api method can retry forever); 
assigning, by the second database query manager, a retry execution of the query to one or more execution nodes of an execution platform (Paragraph 190 discloses The call_api method can be defined as: client.call_api(method, api_path, params=nil, api_key=nil, retries=5)->TddiumClientResult).  Moorthi et al. does not disclose a query manager.
However, Mukherjee et al. teaches receiving, by a first database query manager (Paragraph 37 discloses a query coordinator), a query directed to database data from a client account (Paragraph 41 discloses executing queries), the first database query manager using a first version of database platform software (Paragraph 91 discloses an in-memory version with would have been used with other versions; i.e. a second version).  
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Moorthi et al. (building and validating an application) with Mukherjee et al. (interruption-free partitioning).  This would have facilitated database retries identifying potential regression.  See Trier et al. Column 1 Lines 4-17.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: retrieval techniques in a database cluster.  

	The Moorthi et al. reference as modified by Mukherjee et al. teaches all the limitations of claim 1.  With respect to claim 2, Mukherjee et al. teaches the method of claim 1, wherein the first database query manager is configured to manage external tasks received from client accounts (Paragraph 37 discloses after determining which IMCs are located in each node, the query coordinator must still determine how to divide a join specified in a query into smaller join operations to distribute to the various nodes). 

	The Moorthi et al. reference as modified by Mukherjee et al. teaches all the limitations of claim 1.  With respect to claim 3, Mukherjee et al. teaches the method of claim 1, further comprising identifying the second database query manager based on one or more of: 
whether the second database query manager is implementing the same version of the database platform as the first database query manager; 
a workload of the second database query manager; or 
whether the version of the database platform implemented by the first database query manager and/or the second database query manager is a most recent version of the database platform (Paragraph 305 teaches system are configured to apply one of several strategies to determine what objects to cache: select cache objects that are external dependencies to avoid service interruption in the event of network failure or partition; cache large objects (e.g., large objects that are time consuming or expensive to transfer into the system); cache source code so that the system need only transfer the differences between existing and new user-submitted versions; cache libraries, executables, intermediate object files, compiled resources, and other artifacts of the build, execution or test execution process for subsequent use; and identify re-used objects within a test suite and caching on same). 

	The Moorthi et al. reference as modified by Mukherjee et al. teaches all the limitations of claim 3.  With respect to claim 4, Moorthi et al. teaches the method of claim 3, further comprising, in response to determining the first database query manager and the second database query manager are implementing the same version of the database platform, transferring the query to the second database query manager and further assigning the query to a third database query manager that is configured to manage internal tasks and is implementing a different version of the database platform (Paragraph 305 teaches system are configured to apply one of several strategies to determine what objects to cache: select cache objects that are external dependencies to avoid service interruption in the event of network failure or partition; cache large objects (e.g., large objects that are time consuming or expensive to transfer into the system); cache source code so that the system need only transfer the differences between existing and new user-submitted versions; cache libraries, executables, intermediate object files, compiled resources, and other artifacts of the build, execution or test execution process for subsequent use; and identify re-used objects within a test suite and caching on same). 

	The Moorthi et al. reference as modified by Mukherjee et al. teaches all the limitations of claim 1.  With respect to claim 5, Moorthi et al. teaches the method of claim 1, wherein the transferring the query to the second database query manager comprising entering the query as a job in a queue of the second database query manager, wherein the queue receives a plurality of jobs for improving the operation of the database platform (Paragraph 308 teaches Process 1500 begins at 1502 with a compute job being submitted to a job controller 1503. The job submitted at 1502 can be the result of a system operation or a user initiated operation (e.g., at 1504 a user or system operation pushes code to an SCM)). 
	The Moorthi et al. reference as modified by Mukherjee et al. teaches all the limitations of claim 1.  With respect to claim 6, Moorthi et al. teaches the method of claim 1, wherein the one or more execution nodes of the execution platform that attempted the original execution of the query are each running the same version of the database platform, wherein the database platform comprises a plurality of execution nodes collectively running multiple versions of the database platform (Paragraph 156 teaches the user may specify one or more dependency versions to use for a test run, including versions of ancillary systems such as databases, lists of system or application packages to install (e.g., linux binary packages, Ruby gems, or Java jars), runtime versions and options (e.g., the version of the Ruby interpreter to use, or the options passed to a Java virtual machine for its memory configuration)). 
The Moorthi et al. reference as modified by Mukherjee et al. teaches all the limitations of claim 1.  With respect to claim 7, Moorthi et al. teaches the method of claim 1, further comprising determining whether the retry execution of the query should be assigned to the one or more execution nodes of the execution platform that attempted the original execution of the query based on one or more of: 
whether the one or more execution nodes are running the most recent version of the database platform; 
whether an issue has been identified in a server of at least one of the one or more execution nodes; 
whether the one or more execution nodes have at least a portion of data responsive to the query stored in cache storage; 
a storage availability of the one or more execution nodes; or 
a processing availability of the one or more execution nodes (Paragraph 122 teaches partition tasked can be assigned with greater precision, at 1010. For example, the coarse provisioning at 1006 can request a group of virtual machines that are configured to accept the execution instances to perform any associate operations (e.g., build, test, analyze, report, etc.). The provisioned virtual machines can then be assigned the partitioned plurality of execution instances from 1008, to maximize the parallel execution of those instances. Further, the execution of those instances can be balanced such that the specific operations are complete execution nearly the same period of time). 

	The Moorthi et al. reference as modified by Mukherjee et al. teaches all the limitations of claim 1.  With respect to claim 8, Moorthi et al. teaches the method of claim 1, wherein the database platform comprises a plurality of database query managers collectively implementing two or more versions of the database platform, wherein new versions of the database platform are implemented on a portion of the plurality of database query managers (Paragraph 122 teaches partition tasked can be assigned with greater precision, at 1010. For example, the coarse provisioning at 1006 can request a group of virtual machines that are configured to accept the execution instances to perform any associate operations (e.g., build, test, analyze, report, etc.). The provisioned virtual machines can then be assigned the partitioned plurality of execution instances from 1008, to maximize the parallel execution of those instances. Further, the execution of those instances can be balanced such that the specific operations are complete execution nearly the same period of time). 
	The Moorthi et al. reference as modified by Mukherjee et al. teaches all the limitations of claim 1.  With respect to claim 9, Moorthi et al. teaches the method of claim 1, wherein the client account is a tenant in a multiple tenant cloud-based database platform and the method further comprises: 
tracking an amount of processing resources used to execute the original execution of the query and the retry execution of the query (Paragraph 46 discloses the SDLC engine 104 is configured to track executed builds, track identified errors, track error resolutions, and apply the tracked information into further automated resolution of issues); 
associating the tracked processing resources with the client account (Paragraph 46 discloses the SDLC engine 104 is configured to track executed builds, track identified errors, track error resolutions, and apply the tracked information into further automated resolution of issues); and 
providing a log to the client account of all processing resources used by the client account (Paragraph 46 discloses the SDLC engine 104 is configured to track executed builds, track identified errors, track error resolutions, and apply the tracked information into further automated resolution of issues). 
	The Moorthi et al. reference as modified by Mukherjee et al. teaches all the limitations of claim 1.  With respect to claim 10, Moorthi et al. teaches the method of claim 1, further comprising determining whether the original execution of the query failed due to an error in Structured Query Language (SQL) text of the query or an internal error, wherein the method comprises transferring the query to the second database query manager only if the original execution of the query failed due to an internal error (Paragraph 46 discloses the SDLC engine 104 is configured to track executed builds, track identified errors, track error resolutions, and apply the tracked information into further automated resolution of issues). 

	With respect to claim 11, Moorthi et al. teaches a system comprising: 
a multiple tenant cloud-based database platform comprising a plurality of shared storage devices collectively storing database data and an execution platform independent of the plurality of shared storage devices (Paragraph 45 discloses cloud based execution of the available test methodologies. In some examples, the SDLC engine can also be configured to implement known tests based on identified patterns in the USC); 
a first database query manager configured to manage external tasks received from client accounts (Paragraph 53 discloses the SDLC engine can be configured to manage construction of standalone test environments through cloud compute providers), the first database query manager configured to: 
receive a query from a client account, the query directed to database data stored across one or more of the plurality of shared storage devices (Paragraph 173 discloses execute a query on a listing file (e.g., /1/suites/) to get a list of suites for a current user); 
reference metadata to identify one or more files stored across the plurality of shared storage devices that are responsive to the query (Paragraph 237 teaches instance metadata); 
assign processing of the one or more files to one or more execution nodes of an execution platform as an original execution of the query (Paragraph 122 discloses virtual machines can then be assigned the partitioned plurality of execution instances from 10); 
determine the original execution of the query was unsuccessful (Paragraph 156 discloses versions of ancillary systems such as databases, lists of system or application packages to install (e.g., linux binary packages, Ruby gems, or Java jars), runtime versions and options (e.g., the version of the Ruby interpreter to use, or the options passed to a Java virtual machine for its memory configuration)); 
transfer the query to a second database query manager configured to manage internal tasks for improving operation of the multiple tenant cloud-based database platform, wherein the internal tasks are not received from client accounts (Paragraph 190 discloses with the specified methods and commands configurable, for example, by the user), and yield the response to the provided block (e.g., "TddiumClientResult"). If the API query times out, the call_api method can be configured to retry a fixed number of times (including e.g., default of 5). If retries still fails, various implementation of the call_api method can retry forever); and 
the second database query manager configured to assign processing of the one or more files to one or more execution nodes of an execution platform as a retry execution of the query (Paragraph 190 discloses The call_api method can be defined as: client.call_api(method, api_path, params=nil, api_key=nil, retries=5)->TddiumClientResult).  Moorthi et al. does not disclose a query manager.
However, Mukherjee et al. teaches the second database query manager configured to assign processing of the one or more files to one or more execution nodes of an execution platform as a retry execution of the query (Paragraph 37 discloses a query coordinator and Paragraph 41 discloses executing queries), the first database query manager using a first version of database platform software (Paragraph 91 discloses an in-memory version with would have been used with other versions; i.e. a second version).  
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Moorthi et al. (building and validating an application) with Mukherjee et al. (interruption-free partitioning).  This would have facilitated database retries identifying potential regression.  See Trier et al. Column 1 Lines 4-17.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: retrieval techniques in a database cluster.  
The Moorthi et al. reference as modified by Mukherjee et al. teaches all the limitations of claim 11.  With respect to claim 12, Mukherjee et al. teaches the system of claim 11, wherein the multiple tenant cloud-based database platform comprises a plurality of database query managers for managing external tasks and internal tasks, wherein the plurality of database query managers collectively implement multiple versions of software for the multiple tenant cloud-based database platform accounts (Paragraph 37 discloses after determining which IMCs are located in each node, the query coordinator must still determine how to divide a join specified in a query into smaller join operations to distribute to the various nodes). 
With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 3, because claim 13 is substantially equivalent to claim 3.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 4, because claim 14 is substantially equivalent to claim 4.

With respect to claim 15, it is rejected on grounds corresponding to above rejected claim 5, because claim 15 is substantially equivalent to claim 5.

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 6, because claim 16 is substantially equivalent to claim 6.

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 7, because claim 17 is substantially equivalent to claim 7.

The Moorthi et al. reference as modified by Mukherjee et al. teaches all the limitations of claim 11.  With respect to claim 18, Moorthi et al. teaches the system of claim 11, wherein the first database query manager and the second database query manager can each assign tasks to any execution nodes of the multiple tenant cloud-based database platform, and wherein all execution nodes can access data stored across the plurality of shared storage devices (Paragraph 246 discloses management tasks used in conjunction with build and test execution operations). 

With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 9, because claim 19 is substantially equivalent to claim 9.

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 10, because claim 20 is substantially equivalent to claim 10.

With respect to claim 21, Moorthi et al. teaches one or more processors configurable to execute instructions stored in non-transitory computer readable storage media, the instructions comprising: 
assigning an original execution of the query to one or more execution nodes of an execution platform (Paragraph 122 discloses virtual machines can then be assigned the partitioned plurality of execution instances from 10); 
determining the original execution of the query was unsuccessful (Paragraph 156 discloses versions of ancillary systems such as databases, lists of system or application packages to install (e.g., linux binary packages, Ruby gems, or Java jars), runtime versions and options (e.g., the version of the Ruby interpreter to use, or the options passed to a Java virtual machine for its memory configuration)); 
transferring the query to a second database query manager configured to manage internal tasks for improving operation of a database platform that are not received from client accounts (Paragraph 190 discloses with the specified methods and commands configurable, for example, by the user), and yield the response to the provided block (e.g., "TddiumClientResult"). If the API query times out, the call_api method can be configured to retry a fixed number of times (including e.g., default of 5). If retries still fails, various implementation of the call_api method can retry forever); 
assigning, by the second database query manager, a retry execution of the query to one or more execution nodes of an execution platform (Paragraph 190 discloses The call_api method can be defined as: client.call_api(method, api_path, params=nil, api_key=nil, retries=5)->TddiumClientResult).  Moorthi et al. does not disclose a query manager.
However, Mukherjee et al. teaches receiving, by a first database query manager (Paragraph 37 discloses a query coordinator), a query directed to database data from a client account (Paragraph 41 discloses executing queries), the first database query manager using a first version of database platform software (Paragraph 91 discloses an in-memory version with would have been used with other versions; i.e. a second version).  
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Moorthi et al. (building and validating an application) with Mukherjee et al. (interruption-free partitioning).  This would have facilitated database retries identifying potential regression.  See Trier et al. Column 1 Lines 4-17.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: retrieval techniques in a database cluster.  

With respect to claim 22, it is rejected on grounds corresponding to above rejected claim 2, because claim 22 is substantially equivalent to claim 2.

With respect to claim 23, it is rejected on grounds corresponding to above rejected claim 3, because claim 23 is substantially equivalent to claim 3.

With respect to claim 24, it is rejected on grounds corresponding to above rejected claim 4, because claim 24 is substantially equivalent to claim 4.

With respect to claim 25, it is rejected on grounds corresponding to above rejected claim 5, because claim 25 is substantially equivalent to claim 5.

With respect to claim 26, it is rejected on grounds corresponding to above rejected claim 6, because claim 26 is substantially equivalent to claim 6.

With respect to claim 27, it is rejected on grounds corresponding to above rejected claim 7, because claim 27 is substantially equivalent to claim 7.

With respect to claim 28, it is rejected on grounds corresponding to above rejected claim 8, because claim 28 is substantially equivalent to claim 8.

With respect to claim 29, it is rejected on grounds corresponding to above rejected claim 9, because claim 29 is substantially equivalent to claim 9.

With respect to claim 30, it is rejected on grounds corresponding to above rejected claim 10, because claim 30 is substantially equivalent to claim 10.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-Pub. No. 20190361916 is directed Methods and Systems for a Database: [0092] tasks are limited to one instance across a cluster. In embodiments, tasks are limited to one instance per database. In embodiments, tasks are assigned to a specific data range. In embodiments, a system includes an executing node for a task that is data replica for the specific data range. In embodiments, an execution state of each task of the background query tasks is persisted in a consistent metadata store and scheduled tasks run in a node-agnostic manner. In embodiments, when a node fails, its tasks are at least one of automatically reassigned to other valid nodes, restarted, or resumed. In embodiments, when a node is removed from a cluster, its tasks are at least one of automatically reassigned to other valid nodes, restarted, or resumed. In embodiments, a task execution throughput is controlled by a resource scheduler on at least one of a per-tenant, per-user, and per-workload basis. In embodiments, a task execution for work not associated with a specific tenant is scheduled at low priority, allowing the task to proceed as idle resources allow it.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154